1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     No. 2:16-cr-00216-MCE
12                   Plaintiff,
13         v.                                      ORDER FOR RELEASE OF PASSPORT
                                                   TO DEFENDANT
14   ALYSSA LYNNE NAKAMURA PRICE,
15                   Defendant.
16

17          The Court orders the Clerk’s Office of the District Court, Eastern District of

18   California, to release the passport previously deposited in this case (receipt

19   No. 508731463) to Ms. Price.

20          IT IS SO ORDERED.

21          Dated: December 20, 2019

22

23

24

25

26
27

28
                                                  1
